—Appeal from judg*117ment, Supreme Court, New York County (Renee White, J.), rendered October 15, 1997, convicting defendant-appellant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, unanimously dismissed, upon the ground that appellant, having absconded, is not presently available to obey the mandate of the Court (see, People v Johnson, 191 AD2d 279, lv dismissed 81 NY2d 1074). Were we not dismissing the appeal, we would find no abuse of sentencing discretion. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.